Case 1:19-cr-00015-JMS-WRP Document 154 Filed 12/22/20 Page 1 of 1         PageID #: 888




  F. Clinton Broden                                                                FILED IN THE
                                                                          UNITED STATES DISTRICT COURT
  TX Bar No. 24001495                                                           DISTRICT OF HAWAII
                                                                                Dec 22, 2020
  Broden & Mickelsen LLP                                                   Michelle Rynne, Clerk of Court

  2600 State Street
  Dallas, Texas 75204
  214-720-9552
  214-720-9594 (facsimile)
  clint@texascrimlaw.com

  Attorney for Defendant
  Rudolph B. Puana

                      UNITED STATES DISTRICT COURT
                           DISTRICT OF HAWAII

  UNITED STATES OF AMERICA, )                  CRIMINAL ACTION NO.
                             )
           Plaintiff,       )                  1:19-CR-00015-JMS-WRP-1
                            )
  v.                        )
                            )
  RUDOLPH B. PUANA,         )
                            )
           Defendant.       )
                            )

                                       ORDER

         Defendant’s Motion to Seal on this 22nd day of December, 2020, is GRANTED.

        ORDERED, the Clerk of the Court shall file Defendant’s Sealed Motion

  Number 4 and any related orders under seal with no access granted to any other party

  but defendant Rudolph P. Puana.
